Kao, Chief Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation:
IT IS STIPULATED AND AGKEED by and between counsel for the parties hereto, subject to the approval of the Court:
1. That the merchandise covered by the above appeal for reap-praisement consists of various articles exported from Japan on or about the date set forth in Schedule A attached.
2. That the herein articles are not listed in the Final List published by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956, T.D. 54521, effective February 27, 1958; and, that the herein articles were entered for consumption subsequent to February 27, 1958.
3. That on or about the date of exportation of the said merchandise, the price at which such or similar merchandise was freely sold, or, in the absence of sales, offered for sale in the principal markets of Japan, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incident to placing the merchandise in condition, packed ready for ship*610ment to the United States, was the appraised value, less the buying commission, as stated on the invoices.
IT IS FURTHER STIPULATED AND AGREED that the above appeal for reappraisement may be submitted for decision upon this stipulation and the official papers.
Upon the agreed facts, I find export value, as defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, to be the proper basis for the determination of the value of the merchandise covered by this appeal for reappraisement and that such values are the appraised values, less the amount indicated on the commercial invoice to have been paid as buying commission.
Judgment will be entered accordingly.